DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants filed response on 5/23/2022 has been received.
Claim 8 has been cancelled. 
Claims 1-7 and 9-16 are pending and under examination.
Few telephone calls were made to Mr. Yang regarding clarifying issues (see below). However the efforts were failed and Mr. Yang’s answer machine cannot leave messages (11/21, 11/23, 12/5/2022).
The objection to claims 1 and 9-16 are withdrawn because of amendment. 
The rejection on Claims 1-4, 6-16 under 35 USC, 112(b), is withdrawn due to amendment. 
The rejection on Claims 1-7 under 35 U.S.C. 103 as being unpatentable over Zhang (CN101776691; see English translation by applicants) in view of Perryman (US 20040119010), Chen (CN101054405) and Jiang (CN104807931; English Translation) is withdrawn because none of Zhang, Perryman and Jiang details the conditions of chromatography as recited.

The rejection on Claims 9-16 under 35 U.S.C. 103 as being unpatentable over Zhang, Perryman, Chen and Jiang as applied to claims 1-7 above, and further in view of Zuk (US 4208479) is maintained and of the record (see previous office action). 

It is noted that applicants do not address the rejection. Claim 9-16 direct to kit claims. Although claims 9-16 are dependent claims 1-7 of method claims, nevertheless the kits are essentially product claims and would be governed by compositions in the kit.  As has been established in Zhang, Chen, Perryman and Jiang, all the compositions, including magnetic beads, steroid hormone antibodies, methanol (different %), are disclosed.

A new ground of rejection is set forth below in view of the amendment. 

Claim Objections
Claims 1, 5, 9 -16 are objected to because of the following informalities:  
For claim 1, line3, “antibody specific for hormone” should be consistent with “hormone small molecule compound” (line 14).  Similarly, claim 9-16 should be corrected accordingly. 
Claim 5, the Markush steroid hormones are the SAME as in claim 1.  This claim is therefore redundant. 
Claim 16 depends on a cancelled claim 8.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 9-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

It is noted the end of claim 1, Waters HSS T3 column is recited. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112, second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  

The following references have been considered pertinent to the current invention but are not used for office action. 

Shao  “Simultaneous determination of residual hormonal chemicals in meat, kidney, liver tissues and milk by liquid chromatography-tandem mass spectrometry”  (Analytica Chimica Actas 2005 Vol. 548:41-50).

Wang “Rapid and sensitive analysis of phthalate metabolites, bisphenol A, and endogenous steroid hormones in human urine by mixed-mode solid-phase extraction, dansylation, and ultra-performance liquid chromatography coupled with triple quadrupole mass spectrometry”  (Anal Bioanal Chem  2013  405: 4313-4319).

Sun  “Simultaneous determination of 15 steroidal oral contraceptives in water using solid-phase disk extraction followed by high performance liquid chromatography-tandem mass spectrometry” (Journal of Chromatography A  2009 Vol. 1216: 5416-5423)

Yehia   “Chromatography separation os synthetic estrogen and progesterone in presence of natural congeners: application to saliva and pharmaceutical samples”  (Chromatography  2021 Vol. 84: 1-11).

					Conclusion 

No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGHWA J CHEU whose telephone number is (571)272-0814. The examiner can normally be reached 8 am to 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 5712720824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHANGHWA J. CHEU
Primary Examiner
Art Unit 1678



/CHANGHWA J CHEU/Primary Examiner, Art Unit 1678